_ 4>;§_5!/!/~<>', ~ ©;2

Expafr-te" f _ _ k v RECENED \N n

Isaias Palacios COURT OF C.'R\N\\NAL APPEALS

1675 SOuth FM 3525

Colorado City, Texas JAN 02 2015
79512

Mr. Abel Acosta ` Abe\ Acosfa, C\€\’K

P.O. Box-12308, Capitol Station
Austin/ Texas
78711

Applicant filed his writ of habeas corpus in the l42nd Judicial District Court
in Midland County Texas. Cause Numbers CR36475 and CR36477; However, this letter is
to inform this most honorable Court of Criminal Appeals that the above trial court
has not followed the rules of the TCCP. The TCCP Rules and Regulations of the §§§;
writ of habeas corpus §11;07, which states that once an applicant files his or her
ll.O7 with the District Clerk's office, the District Attorney has l5 days to respond
to the writ/ and the trial court has 35 days to make a ruling. However, once that
process has been done the clerk is to forward any and all responses from the state.
and any and all opinions and orders from the trial court to a pro'se litigant.

In the above style and cause numbers this process did not take place . The DA's
office did not respond back to applicant's pro'se writ filed on 9/11/2014, which was
l5 days late. However, the trial court never made it's ruling within 35 days, nor
did it make any opinions, or file any orders with the District Clerks office in
regards to applicant's writ; therefore, violating due process.

The following_is a list of everything that's been filed in the applicant's
case, and the responses that he's received from the DA's office through the District
clerk:, ~

`i. Application for writ of habeas corpus ll.07, with memorandum attached
49 pages filed on 8/11/2014. 1

2. States Response brief recieved on 9/11/2014.
3. Received State's Suggested Order for the court on 9/29/20l4.

k 4. Applicant filed his Rebuttal to States Response Answershon§the§:s nn 34/
10/5/20141 which was a 9 page brief. `

5. Applicant filed his Supplemental Application with theclerkon 12/9/2014.
6. Applicant received Mr.UJeffoRobnett&staffidavit from the District
clerk stamped filed on ll/23/2014.

However, there is no order from the trial court ordering an affidavit from
applicant's attorney Mr. Robnett, but there iswan affidavit from'him and there

Page l

is no opinions, or orders from the court denying the writ. However/ applicant
received notice from the Texas Court of Criminal Appeals on 12/11/2014, that the

clerk has received his writ.

Applicant is writing this letter with all due respect to both courts, and to
allow this Honorable Court of Criminal Appeals and it's judges to be aware of
applicant's situation and concerns.

Thank you for your time on this very important matter.

Sincerel /

 
 
 

 

 

lsaias Pa acios

Page 2